DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

Response to Amendment
Claims 1 and 10-15 are pending. Claim 1 is currently amended.

 Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15, in line 3 recites “ethylenchlorotrifluoroethylene (ECTFE),” which should read “ethylene chlorotrifluoroethylene (ECTFE),” and in line 4 recites “ethyl enetetrafluoroethylene (ETFE),” which should read “ethylene tetrafluoroethylene (ETFE)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawton et al., US 5391072 A, in view of Crespo Vazquez et al., US 20150277146 A1 (of record).

Lawton discloses an apparatus for fabricating three-dimensional objects from successive layers of photo-formable composition by exposing the layers through a semi-permeable film that allows creation of release coatings on the side of the film facing the composition (Abstract; Col. 5, lines 51-55). Inhibitors diffusing through a membrane eliminate adhesion forces (Col. 4, lines 50-64). The semi-permeable film is substantially transparent and contacts an imaging atmosphere on one side and the surface of the composition/printing material on the other side (Col. 5, lines 6-12). The imaging atmosphere, which contains an inhibitor such as oxygen (Col. 13, lines 27-33; Col. 21, lines 26-28), is allowed to permeate through the film, partially into the printing material (Col. 5, lines 15-17). The printing material is exposed to radiation through the film in order to form a layer, and then the film is released and repositioned (Col. 5, lines 18-30). Lawton teaches the use of an inhibitor, such as air or oxygen, which permeates through the film (Col. 19, lines 46-48), and using a film partially in contact with a porous plate which creates channels through which the inhibitors can pass and permeate the film (Col. 20, lines 35-54). The porous plate and film are referred to as a plate assembly and are translatable together via plate assembly translation means (Col. 21, lines 12-44). Fig. 3 below depicts the apparatus as the plate assembly is translated away from a photo-formed layer (Col. 21, line 12 – Col. 22, line 11):

    PNG
    media_image1.png
    580
    927
    media_image1.png
    Greyscale

Regarding claim 1, Lawton discloses a three-dimensional printing system for fabricating a three-dimensional (3D) article (Fig. 3), comprising:
A resin vessel for containing a photocurable resin having an upper resin surface (vat 306);
A motorized build plate for supporting the 3D article in the photocurable resin (platform 320 with motorized platform translation means 324; Col. 24, lines 24-26);
A translatable imaging assembly (Fig. 3) including:
A light source for emitting light generally downwardly (radiation source 314, preferably UV light, Col, 22, lines 27-30);
A transparent plate overlaying the light source (portion of photomask 316 which transmits light);
A transparent sheet overlaying the transparent plate (film 302, which overlays the transparent plate during exposure); and
A spacer plate between the transparent plate and the transparent sheet, the spacer plate defining gas channels between the transparent plate and the transparent sheet (porous plate), the gas channels configured to carry a gaseous inhibitor that diffuses downwardly to a lower surface of the transparent sheet and to maintain a local depletion zone between the lower surface of the transparent sheet and a build plane (porous plate allows oxygen to pass and inhibit the interface between the plate and the composition during exposure of a photo-formed layer, Col. 20, lines 50-54), the local depletion zone translatable with the imaging bar in the photocurable resin (plate assembly translation means 319, Fig. 3).
Lawton does not disclose: the light source is translatable as part of a translatable imaging bar, a plurality of light emitting devices arranged along an axis (Lawton is silent regarding a specific number of light emitting devices), a layer of collimation and/or focusing optics that overlay the light emitting devices, and that the transparent plate overlays said collimation/and or focusing optics.
In the same field of endeavor, Vazquez teaches a three-dimensional printing system for selectively irradiating flowable radiation-polymerizable material (Fig. 2, [0033]). Vazquez teaches a controllably movable irradiation assembly 30 which can be translated and rotated such that its distance to a substrate may be controlled or changed during irradiation (Fig. 2, [0119]-[0121]). The assembly may use UV light and an array of light sources controllable to illuminate specific areas on the substrate or to control irradiance ([0097]-[0099]). Accordingly, Vazquez teaches a light source as part of a translatable imaging bar comprising a plurality of light emitting devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to group the imaging elements, including the light source, of Lawton with the translatable plate assembly in order to provide a translatable imaging bar. Vazquez teaches benefits associated with a movable irradiation assembly including control over the distance between the light source and the substrate during irradiation. It would have been obvious to one of ordinary skill in the art to specify using a plurality of light emitting devices because Vazquez teaches using an array of light sources is useful in illuminating specific areas of a substrate or to control irradiance. 
It would have been obvious to arrange the two or more light emitting devices of the combination “along an axis,” because this constitutes a straightforward configuration in positioning an “array” of light sources.
Vazquez further teaches control optics 34 including one or more optical parts overlaying a radiation source, such as collimating optics, beam directing optics, mirrors, etc. ([0122], Fig. 3). The control optics shape and/or modify the energy distribution of an irradiating beam ([0122]). 
It would have been obvious to one of ordinary skill in the art to further modify the imaging bar to include a layer of collimation and/or focusing optics overlaying the light emitting devices in order to provide the capability to shape and/or modify the energy distribution of the irradiating beam, as taught by Vazquez. 
Implementing the teachings of Vazquez would result in the transparent plate (part of the photomask) overlaying the collimation and/or focusing optics, because one of ordinary skill in the art would understand that focusing/collimating optics would be positioned adjacent to the light source, as shown by Vazquez Fig. 3, and not after the photomask. 

Regarding claim 11, Lawton in view of Vazquez teaches the three-dimensional printing system of claim 1, and Lawton teaches a mask layer included upon the transparent plate, the mask layer removing off-angle light from light received from the light emitting devices (portion of photomask 316 which masks light). The photomask taught by Lawton is interpreted to comprise a masking material upon a transparent substrate (Figs. 1, 3; Col. 22, lines 27-30, e.g., silver halide films, lines 35-40) in order to function as a photomask transmitting masked light as understood by one of ordinary skill in the art.

Regarding claim 12, Lawton in view of Vazquez teaches the three-dimensional printing system of claim 11, and Lawton teaches the mask layer is a metal layer formed upon the transparent plate (e.g., silver halide on a film substrate, Col. 22, lines 35-37).

Regarding claim 13, Lawton in view of Vazquez teaches the three-dimensional printing system of claim 11. Lawton is silent as to which side of the transparent plate the mask layer is on and therefore does not disclose the mask layer is between the transparent plate and the spacer plate. 
The mask layer of Lawton, as part of the photomask, is positioned between the light source and the spacer plate (Fig. 3). The position of the masking material relative to the transparent plate, e.g., on one side or the other, would still predictably provide the masking effect sought by Lawton. Accordingly, the configuration of the claimed invention would be a matter of choice which one of ordinary skill in the art at the time of the invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP 2144.04).
It would have been obvious to one of ordinary skill in the art to specify the mask layer of Lawton is between the transparent plate and the spacer plate in order to further define the construction of the photomask and achieve the predictable results of masking the emitted light before it reaches the photo-formable material.

Regarding claim 14, Lawton in view of Vazquez teaches the three-dimensional printing system of claim 1, and Lawton teaches the transparent sheet is a polymer sheet having a chemical resistance to the photocurable resin while allowing transmission of oxygen as the gaseous inhibitor (impermeable to photo-formable composition and substantially inert to it, Col. 9, lines 49-54; permeable to oxygen, Col. 14, lines 22-35, Col. 17, lines 11-26).

Regarding claim 15, Lawton in view of Vazquez teaches the three-dimensional printing system of claim 14, and Lawton teaches the transparent sheet is formed from at least one polymer including PFA (Teflon PFA, Col. 9, line 57). Fluoroelastomer films are suggested (Col. 17, lines 3-26). Kalrez and Teflon AF are also discussed (Col. 15-16). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawton in view of Vazquez as applied to claim 1 above, and further in view of Page et al., US 20160047980 A1.

Regarding claim 10, Lawton in view of Vazquez teaches the three-dimensional printing system of claim 1. Lawton is silent regarding the transparent plate being a glass plate. 
Lawton teaches that useful photomasks may include a silver halide film (either transmitted through or backed by a mirror and reflected through), liquid crystal cells, etc. but does not require a specific construction or materials (Col. 22, lines 35-40). In the same field of endeavor, Page teaches the use of a photomask in the optical path between a source of collimated light and a mold, wherein the photomask includes a piece of glass with a coating of an opaque material, such as a metal, patterned with suitable holes ([0035], Fig. 4). Page teaches the photomask is useful for guiding collimated light beams and creating microstructures ([0005], [0034]-[0035]). 
It would have been obvious to one of ordinary skill in the art to substitute the photomask comprising a piece of glass with a metal coating taught by Page for the photomask of Lawton to yield the predictable results of masking the radiated light. Page teaches the construction is useful for guiding collimated light beams and creating microstructures.

Response to Arguments
Applicant’s arguments with respect to claim(s) 07/26/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200180225 A1, Zenou et al., teach a structurally similar UV curing system 20 which introduces a gas to a print area via diffusion through a transparent material (see Figures 2, 3a-3b, 4b). While the structure of the apparatus is similar, the system explicitly functions to purge oxygen from the reaction surfaces using an inert gas flow; i.e., the principle of operation is opposite from the design of the claimed invention because the gas flow functions to prevent any inhibition caused by oxygen.
US 20190291343 A1, Feller et al., teach a configuration specific to bottom-up printing using a multi-layer window including a rigid layer and a semipermeable layer. Feller teaches fluid flow channels can be included in the window to enhance the flow of a polymerization inhibitor such as oxygen, and the window and light source can be lowered (i.e., translated).
US 9840045 B2, Linnell et al., teach an immersible, laterally moveable light source (Figs. 3A-D) and describe techniques for separation of cured portions, including gas outlets and non-stick coatings such as PTFE. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754